Opinion by
Judge Lindsay :
The action for trespass as set out in the original petition of appellee involved no question of title to real property. The guilt of appellant depended alone upon boundary and possession, each party acknowledging the title of the other.
The dismissal of the amended petition seeking a specific enforcement of the aw*ard of the surveyor, left nothing to be determined except the complaint for trespass, which, as before stated, turned upon boundary and possession, and called in *234question the title of neither of the litigants. The judgment in favor of the plaintiff was for but twenty-five dollars, a sum too small to give this court jurisdiction upon the appeal of the defendant.

J. G. Haswell, for appellants.


Kinchloe & Eskridge, for appellee.

This case differs from that of Caskey v. Lewis, 15 B. Mon. 27, in which the title to land was involved, and in which the plaintiff’s right to recover depended upon the decision of the question of title.
Having no jurisdiction of the appeal, it must be dismissed.